Citation Nr: 1617250	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1954 to April 1980.

This appeal is before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was remanded by the Board in July 2013 for additional development.  Unfortunately, this appeal requires still further development, and is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board sincerely regrets the additional delay that this remand will create, but find it necessary to further develop the record in regard to this remaining claim.  

The Veteran argues entitlement to a TDIU.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

When a disability rating is less than total, a total rating may nevertheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided certain requirements are met.  If the veteran has two or more such disabilities, as here, then there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

When a claimant fails to meet the schedular requirements for eligibility, above, the RO may submit such case to the Director of the Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).  The Board is precluded from granting a total rating under section 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director of the Compensation Service.  The Board may remand the case to the RO for referral to the Director, but may not grant a total rating in the first instance under 4.16(b).  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The record reveals the Veteran has sixteen service-connected disabilities, which combine to a total 50 percent rating.  He therefore does not meet the schedular requirements for a TDIU.  

The Board, however, finds that referral to the Director of the Compensation Service is appropriate in this case.  The evidence shows that he has chronic pain due to his back, which is treated with ice and rest.  The August 2013 VA examiner noted that during flares, which are brought on by strenuous work and walking more than 1.5 blocks, he cannot bend forward.  That examiner also noted that the shoulder prevents him from working above his head, but that sedentary or seated employment would be possible.  An October 2010 VA treatment provider noted his back prevented any exercise and that the Veteran had difficulty even putting his shoes on.  His hearing loss and tinnitus, according to a different August 2013 VA examiner, would make it difficult for the Veteran to interact with the public, especially if working in a noisy environment, or if he had to communicate over the phone.  

He has asserted that he is able to do some woodworking, making sewing table tops and repairing broken cedar chests, which has been cited as evidence that he is capable of doing sedentary work or seated work.  However, it is entirely unclear as to whether this woodworking is an occasional hobby, or whether this would qualify as substantially gainful employment.  The Board agrees with the Veteran's argument that the record has not been properly developed as to whether the Veteran's disabilities, when considered along with his education and work experience, preclude employability.  The Board acknowledges that he indicated on his application for a TDIU that he completed four years of college, but it is unclear what he studied or if he graduated.  He has asserted that a search should be made for any Vocational Rehabilitation records.  The Board will also direct a social and industrial survey to be conducted for a report on the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct a search for any records of relevant vocational rehabilitation.

2.  Advise the Veteran that his records from the Social Security Administration (SSA) have been destroyed.  Ask him to provide any records he has in possession that show whether he is considered disabled and if so, for what disabilities.

3.  Schedule the Veteran with the appropriate clinician for a social and industrial survey, for an opinion on employability.  This opinion must take into account all of his service-connected disabilities, his education and training, and past employment experiences, but may not take into account his age.  All opinions are to be accompanied by a detailed explanation.

4.  Upon receipt of all records, forward the claim to the Director of the Compensation Service for a decision on entitlement to a TDIU on an extraschedular basis.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  
Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


